Citation Nr: 1707962	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-49 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.A.C.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1973 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO.

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is associated with the claims folder.

In February 2016, the Board remanded this appeal to the RO for further development.  The appeal has now returned to the Board for appellate disposition.


FINDING OF FACT

An acquired psychiatric disorder was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met.  38 U.S.C.A. §§ 101 (24), 106, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a fully compliant VCAA notification letter in September 2008, prior to the initial AOJ adjudication of his claim.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records, Social Security Administration (SSA) disability benefits records, workers compensation records, and lay statements of argument.  In addition, upon remand, the Veteran was afforded a VA examination in relation to his claim in June 2016.  As discussed in more detail below, the VA assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings and testimony from the Veteran and his witnesses.  The findings were supported by medical rationale citing specific facts to support the conclusions.  As such, the Board finds that the June 2016 VA examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a right shoulder disability is ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran contends that he is entitled to service connection for his diagnosed depressive disorder, as he believes his mental health issues stem from in-service stressful incidents.  Specifically, the Veteran reports that his duties of serving on the Honor Guard and attending the funerals of service members killed in Vietnam caused his depression.  He also reports that his duties also included serving at riots and demonstrations, where he was berated and assaulted by protestors.  

Service treatment records are silent for any complaints, treatments, or manifestations of any psychiatric disorders.  Upon separation, the Veteran's psychiatric evaluation was clinically normal.  Although there is no documentation of the Veteran's current assertions, the Board concedes that the Veteran's duties in service included serving as an Honor Guard and attending funerals of service members killed in Vietnam.  The Board also concedes that the Veteran attended riots and demonstrations, where he was verbally abused as described.  Such descriptions fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events which the Veteran alleges.  

Treatment records demonstrate that the Veteran was in serious motor vehicle accident in August 2007; he was hospitalized for several weeks.  

Subsequent treatment records show a consistent diagnosis of depressive disorder, at times with psychotic features along with abuse of marijuana and use of alcohol.  The Veteran often reported having difficulty dealing with military funerals.  His symptoms included nightmares, suicidal thoughts, disturbance in appetite, mood, and concentration, decreased energy level, lack of interest in various activities, flashbacks, avoidance, hyper arousal, and auditory and visual hallucinations.

In March 2008, the Veteran was afforded a psychiatric evaluation in relation to his claim for Social Security disability benefits.  At that time, the Veteran reported having depressive symptoms many years ago while serving in the Honor Guard, but having recovered without treatment.  However, the Veteran indicated that his August 2007 accident led to an increase in his depressive symptoms.  Upon examination, the psychiatrist opined that the Veteran's depressive symptoms were "clearly subsequent" to his injuries related to his accident and the resulting financial issues and quality of life issues.  

The Veteran was admitted for inpatient psychiatric treatment in July 2008.  He endorsed suicidal ideation and intent.  He reported that he had been depressed since service, but his depression worsened in August 2007, after his accident.  The Veteran stated that month, he attended the funerals of two Vietnam Veterans, which exacerbated his symptoms.  The Veteran was admitted with a diagnosis of recurrent, severe major depressive disorder with psychotic features.

At the April 2009 VA examination, the clinician diagnosed the Veteran with depressive disorder, not otherwise specified (NOS) and anxiety disorder NOS.  His symptoms included depressed mood, difficulty sleeping, irritability, difficulty concentration, short term memory loss and feelings of worthlessness.  The Veteran reported that his motor vehicle accident triggered his depression, symptoms of which he suppressed since he got out of service.

Most recently, the Veteran was afforded a VA examination in June 2016.  The clinician diagnosed the Veteran with moderate major depressive disorder.  The Veteran reported that his mental health problems "really started in 2008."  As a result of the accident, the Veteran indicated, he lost his livelihood.  Upon review of the record, the clinician opined that the Veteran's psychiatric disability was less likely than not related to his period of service.  The clinician acknowledged that the Veteran experienced some difficult and upsetting events while in service, to include attending numerous funerals as a member of the Honor Guard.  However, the clinician ultimately found that the Veteran's in-service experiences did not precipitate significant mental health problems.  Rather, the clinician found that the Veteran's psychiatric disability was primarily a result of his car accident, subsequent injury, loss of business, and loss of income.

Also of record are lay statements from the Veteran, his wife, and his mother.  The lay statements report that the Veteran has been depressed since his discharge from service.  The statements indicate that, upon his discharge, the Veteran became violent and angry.  As a result of his interpersonal problems, the Veteran became a truck driver to isolate himself from family, friends, and professional relationships.  The Veteran specifically reports that his motor vehicle accident and the two military funerals in July 2008 triggered emotions and grief that he suppressed for 33 years.

Upon careful consideration of the evidence of record, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include depression, is not warranted.  The most probative evidence of record is the June 2016 VA medical opinion offered upon psychiatric evaluation of the Veteran and an extensive review of the claims folder.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The June 2016 negative nexus opinion was rendered after thoroughly reviewing the claims file and relevant medical history and examining the Veteran.  The clinician noted the Veteran's pertinent history, elicited and described the Veteran's symptoms and stressors in detail and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  

Notably, the clinician acknowledged the Veteran's contentions - that his symptoms began during service when he was in the Honor Guard.  However, the clinician provided a medically sound reason as to why the Veteran's depression was not related to service, but rather, was caused by his 2007 motor vehicle accident.  The clinician stated that while such events were understandably upsetting and painful, it was most likely that the Veteran's symptoms were precipitated by his motor vehicle accident.  This opinion is consistent with a history provided by the Veteran to an SSA examiner in March 2008, wherein he reported having depressive symptoms many years ago while serving in the Honor Guard, but having recovered without treatment.  That examiner led to a similar conclusion as the 2016 VA examiner in stating that the Veteran's depressive symptoms were "clearly subsequent" to his injuries related to his accident and the resulting financial issues and quality of life issues.  As such, the Board finds that the March 2008 SSA psychiatric evaluation to have probative value in support of the claim, including buttressing the strength of the June 2016 opinion.

The Board also finds that the opinions of the June 2016 VA examiner and the March 2008 clinician are consistent with the Veteran's treatment records.  The post-service treatment records do not establish that the Veteran's psychiatric disorder was caused or otherwise attributable to his period of service.  While he did report nightmares and flashbacks related his period of time in the Honor Guard, no mental health professional opined that the Veteran's disability stemmed from his period of service.  As such, the Board affords the medical opinions of record high probative value.

The only evidence of record that provides a nexus between the Veteran's current psychiatric disabilities and his period of service are the lay statements of record.  As lay witnesses, the Veteran, his wife, and his mother are all competent to described events within their direct purview.  However, the assertions of depression since service is inconsistent with the contemporaneous history noted at the time of his service discharge.  In particular, on his discharge examination dated August 1975, the Veteran specifically denied depression, excessive worry, nervous trouble and trouble sleeping; his psychological evaluation was clinically normal.  The history provided at separation is consistent with his report to the SSA examiner in 2008 that he had a history of depressive symptoms while serving in the Honor Guard which recovered without treatment.  Overall, the Board places greater probative weight on the Veteran's description of symptomatology at service separation as it was made contemporaneous in time to the events in question and made in the context of identifying any pertinent diseases or disabilities.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).

On the other hand, the Veteran and his witnesses are recalling events which occurred several decades ago which is not consistent with the Veteran's statement of current condition at the time of separation from service.  See generally Curry v. Brown, 7 Vet. App. 59 (1994) (affirming Board decision that cited from MCCORMICK ON EVIDENCE (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).  The Board further notes that the records first reflect that the that the Veteran sought treatment for his depression symptoms several decades after service discharge after his motor vehicle accident, which does not tend to support a finding of continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  In light of the above, the Board finds that the statements in regard to the Veteran having had ongoing depressive symptoms since service are not credible.  Therefore, these statements have minimal probative value.

The Board assigns greater probative value to the objective evidence of record, to include the medical opinions and the service treatment records.  The strongest evidence suggesting that an acquired psychiatric disorder is related to service is the lay statements of the Veteran and his witnesses asserting a nexus.  In this regard, the assertion of symptoms since service are inconsistent with the service records, the normal psychiatric examination at separation, and his specific denial of a history of depression, excessive worry, or nervous trouble at separation.  The assertion of an in-service onset is less credible and probative than the medical evidence of record.  As to the issue of a nexus between current disability and in service events, the opinion of the 2016 VA examiner holds much greater probative weight as the examiner has the specialized training and expertise to diagnose an acquired psychiatric disorder and determine its etiology.  The Veteran and his witnesses are not shown to have similar qualifications.

In so deciding, the Board has specifically found that the allegations of continuity of symptomatology since service are not credible.  The 2016 VA examiner offered opinion that the proper diagnosis was a depressive disorder, which is consistent with the diagnoses of record.  As depressive disorder is not deemed a chronic disease under 38 C.F.R. § 3.309(a), service connection could not be awarded on the basis of continuity alone.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board further observes that, at one point, the Veteran held a diagnosis of recurrent, severe major depressive disorder with "psychotic features."  As indicated above, the 2016 VA examiner found that the proper diagnosis was a depressive disorder.  The Board further notes that severe major depressive disorder with "psychotic features" does not technically meet VA's definition of a "psychosis" under 38 C.F.R. § 3.384.  Also as indicated above, the Board finds that the lay recollections of psychiatric symptomatology being present at separation and contemporaneous in time to separation are not credible.  As such, service connection for "psychosis" being manifest in service or to a compensable degree since service, or continuity of psychosis since service is not warranted.

For the forgoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287. 


ORDER

Service connection for an acquired psychiatric disability, other than PTSD, is denied.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


